Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/529,370, filed on 8/1/2019.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 5/14/2021 was filed before the mailing date of the Non-final rejection on 8/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 5/14/2021 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ LIGHT EMITTING DEVICE WITH A PLURALITY OF ELECTRODES ON A SEMICONDUCTOR STACK ”.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8. 	In claim 7, the phrase “ the insulating layer directly connected to the first side surface of the substrate and a second side surface of the insulating layer directly connected to the second side surface of the substrate ” is vague and indefinite since it is not clear from the claim and drawings how the insulating layer can be directly connected to the first and second side surfaces when the insulating layer is directly connected to the sides surfaces of the semiconductor stack.

Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claim 1 is rejected under 35 U.S.C. 102b as being clearly anticipated by Itonaga (US 2012/02999046).
 	With respect to Claim 1, Itonaga teaches a substrate 70 including a top surface, a first side surface and a second side surface, wherein the first side surface and the second side surface of the substrate 70 are respectively connected to two opposite sides of the top surface of the substrate.  A semiconductor stack 100 formed on the top surface of the substrate 70.  The semiconductor stack 100 including a first semiconductor layer 10, a second semiconductor layer 20, and an active layer 30 formed between the first semiconductor layer 10 and the second semiconductor layer 20.  A first electrode pad 81 formed adjacent (i.e. close) to a first edge of the light-emitting device.  A second electrode pad 82 formed adjacent (i.e. close) to a second edge of the light-emitting device, wherein in a top view of the light-emitting device.  The first edge and the second edge are formed on different sides or opposite sides of the  light-emitting device.  The first semiconductor layer 10 has a portion adjacent (i.e. coplanar to the first edge) and a portion that is not adjacent (i.e. not coplanar) to the first edge includes a first sidewall separated from the first side surface of the substrate by a second distance.  The first semiconductor layer 10 has a portion adjacent (i.e. coplanar to the second edge) and another portion adjacent (i.e. not coplanar) to the second edge includes a second sidewall separated from the second side surface of the substrate 70 by a first distance.  The second distance is smaller than the first distance (see paragraphs 18-31,6070, and 88-90; Fig. 1B, 3C, 4A-4C, and 6).

Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US2012/0299046) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0108173).
 	With respect to Claim 6, Itonaga discloses the claimed invention except for an insulating layer formed on the semiconductor stack, wherein the first sidewall of the first semiconductor layer is covered by the insulating layer, and the second sidewall of the first semiconductor layer is covered by the insulating layer.
 	However, Kim discloses an insulating layer 140 (i.e. light reflective insulation layer) formed on the semiconductor stack 120, wherein the first sidewall of the first semiconductor layer 121 is covered by the insulating layer 140, and the second sidewall of the first semiconductor layer 121 is covered by the insulating layer 140 (see paragraphs 105-116;Fig. 3).  Thus, Itonaga and Kim have substantially the same environment light emitting device with a semiconductor stack, wherein a portion of the edge and second edge of the first semiconductor layer is a distance from the edge of the substrate.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize forming the insulating layer on the semiconductor stack of Itonaga, since the insulating layer would facilitate in improving the reflective properties of the light emitting device as taught by Kim.

Allowable Subject Matter
14.	Claims 11-20 are allowed.
15. 	Claims 2-5, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest a first angle is between the first sidewall of the first semiconductor layer and the top surface of the substrate.  A second angle is between the second sidewall of the first semiconductor layer and the top surface of the substrate.  The second angle is different from the first angle
in claim 2.
 	The first distance is larger than 5 um and less than 50 um in claim 8.
 	In the top view of the light-emitting device, the semiconductor stack adjacent to the first edge includes a plurality of convex parts in claim 10.
 	The first semiconductor layer of the first light-emitting element adjacent to the first edge includes a first sidewall connected to the top surface of the substrate and spaced apart from the first side surface of the substrate by a second distance.  The first semiconductor layer of the second light-emitting element adjacent to the second edge includes a second sidewall connected to the top surface of the substrate and spaced apart from the second side surface of the substrate by a first distance, and the second distance is less than the first distance in claim 11.
 	An end of the first metal plate facing the second metal plate extends toward an upper surface of the sealing resin and is exposed from the upper surface of the sealing resin. An end of the second metal plate facing the first metal plate extends toward the upper surface of the sealing resin, and is exposed from the upper surface of the sealing resin in claim 8.
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/August 3, 2022						 /Alonzo Chambliss/
Primary Examiner, Art Unit 2897